SULLIVAN, J.
This cause comes into this court on proceedings in error from the Cleveland Municipal Court. Upon an agreed statement of facts the court below found for Ethel M. Stilson. The facts are that Stilson rented an apartment from the Cohare Realty Co. under a year’s lease a clause of which read: “This lease will renew itself from year to year unless either party notifies the other with 30 days written notice before its expiration.”
Stilson entered into possession and vacated same at expiration of a years lease. The only notice given was a letter written to the Realty Company less than thirty days before Stilson vacated the premises. The Company endeavored to recover for two months rent, the length of time for which the apartment remained unoccupied. Upon these facts the Court of Appeals held:
1. The very language of the lease makes the period of time, to wit 30 days, one of the essential elements of the contract, and it cannot be said that the contract had been substantially complied with because more than % of the time had elapsed before notice was given.
2. This was in violation of the provision of the contract assented to by Stilson and made as much for her benefit and protection as for the benefit and protection of the Company.
3. The rule that provisions in a lease relating to renewals are construed most strongly against the landlord does not apply in this case for this rule applys only to cases where there is uncertainty or ambiguity.
Judgment reversed.
(Levine, PJ., and Vickery, J., concur.)